Citation Nr: 1624750	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to February 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective February 8, 2007 ( the date of the Veteran's claim).  In November 2009, the Veteran filed a notice of disagreement (NOD).  In a September 2011 rating decision, the RO granted a higher initial, 70 percent rating for PTSD, effective February 8, 2007.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.  

In a December 2011 rating decision, the RO granted a temporary total (100 percent) rating for a period of hospitalization over 21 days from July 5, 2011, through October 31, 2011, (see 38 C.F.R. § 4.29 ) and thereafter continued the 70 percent rating for PTSD from November 1, 2011.  In April 2012, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of a rating in initial rating  excess of 70 percent for PTSD-before and after the temporary total rating assigned-as well as the denial of a TDIU.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ assigned a higher, initial rating for PTSD during the pendency of the appeal, as the Veteran was not granted the maximum available benefit for that disability (which he is presumed to seek), the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, as the record suggests and the Veteran asserts that he is unable to work due to his service-connected PTSD, the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action on the claims on appeal is warranted.  

Here, the Veteran contends that his service-connected PTSD is more disabling than the current 70 percent evaluation reflects, and that the severity of his PTSD was not  sufficiently addressed by the most recent VA examination in August 2011.  .  See, e.g., September 2011 substantive appeal .To this end, he indicated that he is unable to control himself; isolates himself from everyone, including his family; and that he suffers from severe anxiety that causes sleep impairment with nightmares.  Such symptoms were not noted in the August 2011 VA examination report.  

Under these circumstances, the Board finds a more contemporaneous examination to obtain pertinent information to assess the severity of his service-connected PTSD-which reflects full consideration of the Veteran's document history and assertions-would be helpful in resolving the claim for higher rating.  See e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

 

As for the matter of the Veteran 's entitlement to a TDIU, as noted, the Veteran has alleged that he is unable to maintain employment due to his service-connected PTSD.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated September 2011. During the August 2011 VA examination, the Veteran gave a history that he worked with his father and was employed at a welding workshop; however, he was fired from both positions, due to his inability to focus and anger outburst.  Crucially, the August 2011 VA examiner did not address the impact of his service-connected PTSD on his employability.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a) ).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the VA examiner should provide comment as to the functional effects  the Veteran's PTSD on his employability.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further examination in connection with these claims,  to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, it appears that the Veteran receives continuing treatment for his PTSD, and that pertinent records are outstanding.  The claims file reflects VA treatment records current only through October 2011.  However, in a September 2013 statement, the Veteran reported that he had recently sought VA treatment for his service-connected PTSD.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain records of pertinent VA treatment for the Veteran since October 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claims on appeal (explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, supra, is appropriate.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran since October 2011.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate mental health professional, for evaluation of his PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the report of the Veteran's previous VA examination conducted in August 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms may have worsened or otherwise result in more severe occupational and social impairment. 

Furthermore, based on examination of Veteran, and review of the record, the examiner should describe the functional effects of the Veteran's PTSD on his ability to perform the mental acts required for substantially gainful employment.  

In doing so, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

All examination findings/testing along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher rating for PTSD and for a TDIU due to PTSD in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

